Title: From George Washington to William Pearce, 21 September 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  Philadelphia Sep. 21st 1794.
               
               Your letter of the 14th instt and the weekly reports, have been recd.
               We left our Quarters at German Town yesterday, and are again fixed in this City.
               Thomas Green’s quitting my business of his own accord—whatever the pretence may be—is in my opinion a lucky circumstance, as my repugnance to turning him away was on account of his helpless family. These you may suffer to remain where they are, until he can provide a place for them; or until you may have occasion for the house for his successor; provided this is not unreasonably delayed. Old Bishop must be taken care of whether he goes or stays.
               It would be well that you should be off—or on with Pyne without more delay; first because the season for providing Overseers is getting late; and 2dly because he may have found employment, or received offers in the federal City (where wages are high) of such a nature as to raise his expectations above what the services you want him for, would enable me to give.
               What have you done with McKoy?  Does he go, or stay another year?  and what are the present appearances of the stone quarry at Mount Vernon?  Last year, a Nephew of mine living in Westmoreland County, about 70 miles below you; had partly engaged a man (who was master of two or three Negro Carpenters of his own, which he was to bring with him) to look after my Carpenters; but the unwillingness, on acct of Greens family, to turn him away, prevented it. This objection being removed, the enclosed letter, left open for your perusal, may be forwarded, or destroyed, according to circumstances at the time you receive it; as you will best know what steps you have taken, & your prospect of succeeding, to supply the place of Green with a competent character by other means.
               I am glad to find by your last letter that the several Crops which are now on the ground look as well as could reasonably be expected. It is, and has been, much my wish to make a visit to Mount Vernon before the meeting of Congress, on the first monday in Novemr; and I assuredly should have done it, had it not been for the Insurrection in the Western counties of this
                  
                  State—which, for ought I know to the contrary, at present may, instead of it, make it necessary for me to move that way.  The state of things at this moment does not, however enable me to decide on either movement with precision. One thing certain, is, that if I am not at Mount Vernon before the 15th of October, it is not within the bounds of probability that I shall, before the Spring, be at that place; as public business will compel me to be at the Seat of Government (in this City) before the first of November (a few days before the Meeting of Congress).
               Mrs Fanny Washington has requested leave for her Overseer Tayler to get as many boards from my land in the neck, or else where, as will cover a Corn house at her Plantation, wch it is deemed necessary to erect; this you may permit, without waste, to be done by her own Carpenters, without any aid of mine.
               Mrs Washington requests that the Gardener would send her some Artichoke seed of the best kind he has, and by the first Post under cover to me. I remain your friend and well wisher
               
                  Go: Washington
               
            